DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 04/23/2021.  The Applicant has amended independent claims 1, 17, and 18; and added claim 22.  Claims 2, 6, and 11-15 were previously canceled.  Claims 1, 3-5, 7-10, and 16-22 are presently pending and are presented for examination.

Response to Remarks
Applicant’s remarks have been fully considered and are addressed below.
a. 35 U.S.C. § 103 Rejections.  Applicant has amended independent claims 1, 17, and 18 and argues that the claims as amended overcome the prior rejection based on Manfredi et al. US 2010/0004803 A1 (“Manfredi”) in combination with Christof US 7,487,939 B1 (“Christof”).  Applicant argues that the “cited portions of Manfredi only consider aircraft altitude and not aircraft speed.” REM 7-8.  Applicant further argues that “Manfredi does not disclose or suggest considering aircraft speed in conjunction with altitude.” Id. 8.
With regard to the limitation at least one aircraft altitude and speed above a first threshold, it has been determined that Manfredi discloses the claim as amended see the 
However, it is agreed that Manfredi in combination with Christof does not specifically disclose the limitation at least one of altitude and aircraft speed below a second threshold.  However, as discussed below McIntyre US 3,862,731 teaches this limitation.

b. Claims 2, 3-5, 7-10, 16, and 19-21.  Independent claim 1, as amended is determined to be unpatentable over Manfredi et al. US 2010/0004803 A1 (“Manfredi”) in view of McIntyre US 3,862,731 (“McIntyre”) and Christof US 7,487,939 B1 (“Christof”).  Since the Applicant has not asserted independent reasons that claims which depend upon claim 1 are allowable, Applicant’s arguments are moot based on the rejection of claim 1.

c. Claims 17 and 18.  Applicant argues that independent claims 17 and 18 are allowable for the reasons that claim 1 is allowable.  For the reasons given below with respect to claim 1, claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Manfredi in combination with McIntyre and Christof.


Examiner Abbreviations/Shorthand
Examiner abbreviations/shorthand includes reference column number(s) followed by a colon “:” then line number(s); for example the shorthand for column 1 lines 1-30 is 1:20-30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-10, and 16-22 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.

As per Claim 1:  The Applicant has amended claim 1 lines 10-12 to read aircraft is in a first flight condition including at least one of aircraft altitude and speed above a first threshold and lines 16-18 to read aircraft is in a second flight condition including at least one of altitude and aircraft speed below a second threshold (emphasis by the examiner).  
The claim is indefinite for the following reasons: 

at least one precedes two purported required limitations in line 11 (aircraft altitude and speed) and line 17 (altitude and aircraft speed).  The term “at least one” is therefore confusing because it is not clear whether both aircraft altitude and speed, line 11 are claimed in the alternative or both are required and whether altitude and aircraft speed, line 17 are claimed in the alternative or both are required.

b. Lines 11-12 recite aircraft altitude and speed above a first threshold.  It is unclear whether the claim requires both aircraft altitude and speed above a first threshold or whether only speed is required to be above a first threshold.  Also, aircraft altitude and speed cannot be based on the same measurements so it is unclear how they can both be based on the same a first threshold.

c. Similarly, lines 17-18 recite altitude and aircraft speed below a second threshold.  It is unclear whether the claim requires both altitude and aircraft speed below a second threshold or whether only aircraft speed is required to be below a second threshold.  Also, aircraft altitude and speed cannot be based on the same measurements so it is unclear how they can both be based on the same a second threshold.

As per Claims 3-5, 7-10, 16, and 19-22:  These claims depend upon claim 1 and fail to cure the deficiencies of claim 1.  Accordingly, these claims are also rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite 

As per Claim 17:  Independent claim 17, a method claim, recites limitations analogous to claim 1, an apparatus claim.  For the reasons given above with respect to claim 1, claim 17 is also rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite.

As per Claim 18:  Independent claim 18, a computer readable medium apparatus claim, recites limitations analogous to claim 1, an apparatus claim.  For the reasons given above with respect to claim 1, claim 17 is also rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-10, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Manfredi et al. US 2010/0004803 A1 (“Manfredi”) in view of McIntyre US 3,862,731 (“McIntyre”) and Christof US 7,487,939 B1 (“Christof”).

As per Claim 1: Manfredi discloses [a]n automated aircraft recovery system [at least see Manfredi ¶ 39 disclosing a smart recovery system for aviation and unmanned aerial vehicles] comprising: 
a data communication interface configured to receive sensor data from a sensor configured to generate sensor data, wherein the sensor data is associated with a state of an aircraft [at least see Manfredi FIG. 2 (114); ¶¶ 42, 43 disclosing a processor that includes software executing on a conventional digital computer to receive signals from altitude sensor 36, 
and a processor [at least see Manfredi FIG. 2 (114); ¶¶ 42, 43 disclosing a processor] configured to:
determine based at least in part of the sensor data whether the state of the aircraft matches an expected state [at least see Manfredi FIGS. 2, 3; ¶¶ 72-73 disclosing detecting loss of aircraft control], and
automatically performing a recovery action based at least in part on a determination that the state of the aircraft does not match the expected state [at least see Manfredi FIGS. 2, 3; ¶¶ 72-73 disclosing that after detecting a loss of aircraft control, the system will determine what safety and/or flight control devices and/or systems are available on the aircraft, and deploy the particular device and/or system in a manner to best address the in-flight emergency] including by:
determining based on sensor data [at least see Manfredi FIG. 2 (118, 120, 122); ¶ 72] that the aircraft is in a first flight condition including at least one of aircraft altitude [at least see Manfredi ¶ 80 disclosing an aircraft flying above about 14,000 feet mean sea level and about 2,000 feet above ground level] and speed above a first threshold [at least see Manfredi ¶ 66 (airspeed sensor 36 monitors airspeed to determine whether or not the parachute(s) may be fully deployed, or stage-deployed . . . In aircraft equipped with ASR's Tri-Chute Safe Landing System, the parachutes deploy in three different modes, which are determined by the speed of the aircraft.); ¶ 77 (It is understood that whether or not the wing and fuselage parachute(s) are permitted to fully deploy is dependent upon, among other things, the altitude and airspeed of the aircraft.); ¶ 80 (If the aircraft is traveling at speeds above the optimum or maximum full-parachute deployment speed, the parachute is deployed in stages (reefed).); ¶ 84 (The smart recovery system then determines the recovery plan based upon the data collected from altitude 
in response to the determination that the aircraft is in the first flight condition, activating a first recovery equipment, wherein the first recovery equipment includes a first parachute [at least see Manfredi ¶ 80 that discloses when aircrafts flying at altitudes above about 14,000 feet mean sea level and about 2,000 feet above ground level, the smart recovery system determines a recovery strategy in which the fuselage parachute is deployed as a drogue (reefed) at step 150h to upright the aircraft and maintain stability until the aircraft reaches altitudes below about 14,000 feet mean sea level and above about 2,000 feet above ground level; ¶ 77 (It is understood that whether or not the wing and fuselage parachute(s) are permitted to fully deploy is dependent upon, among other things, the altitude and airspeed of the aircraft.);];
determining based on sensor data [at least see Manfredi FIG. 2 (118, 120, 122); ¶ 72] that the aircraft is in a second flight condition including at least one of aircraft altitude . . . below a . . . threshold [at least see Manfredi ¶ 79 disclosing an aircraft flying at altitudes below about 2,000 feet above ground level];
in response to the determination that the aircraft is in the second flight condition, activating a second recovery equipment [at least see Manfredi ¶¶ 79-80 disclosing followed immediately by fuselage parachute deployment at step 150h and at altitudes below about 14,000 feet mean sea level and above about 2,000 feet above ground level, and at airspeeds that allow full deployment, the fuselage parachute deploys completely].
Manfredi does not specifically disclose {the aircraft is in a second flight condition including} and speed below a second threshold.
However, McIntyre teaches and speed below a second threshold [at least see McIntyre FIG. 6; Abstract (An ejection seat having an override to parachute opening delay apparatus to accelerate parachute opening under low speed, low altitude conditions); 3:42-50 (If the proper combination of pressure from the static pressure port 66 and the dynamic pressure from the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart recovery system for aviation and unmanned aerial vehicles disclosed by Manfredi and to add the low speed altitude mode as taught by McIntyre determining that the aircraft is traveling at low altitude and low speed in order to cause the parachute to deploy immediately and have it open quickly without delay that occurs at higher altitudes and speeds[McIntyre 1:24-26; 1:47-60].
Manfredi also does not specifically disclose second threshold or wherein the second recovery equipment includes a second parachute.
However, Christof teaches second threshold [at least see Christof 2:1-19 (col. 2, ll. 1-19) that teaches the flight speed drops below a second threshold speed] and wherein the second recovery equipment includes a second parachute [at least see Christof 2:1-19 that teaches the paraglider unfolds as soon as the aircraft swivels to a paragliding position (based on the drag from an attitude positioning parachute) and the speed drops below a predetermined maximum paraglider speed].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart recovery system for aviation and unmanned aerial vehicles disclosed by Manfredi and to add a paraglider parachute to open when the flight speed is below a paraglider threshold speed as taught by Christof to enable an aircraft operating a flight speeds in excess of 200m/s and higher to land safely [Christof 1:46-50].

As per Claim 3: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1 and Manfredi further discloses wherein the sensor data comprises one or more of the following: a speed, an altitude, an attitude, or a flight condition [at least see Manfredi FIG. 2 (114); ¶¶ 42, 43 disclosing a processor that includes software executing on a conventional digital computer to receive signals from altitude sensor 36, airspeed sensor 38, vertical velocity sensor 40, attitude sensor 42, control sensor 44, and a plurality of aircraft condition sensors 46 representative of the particular condition each sensor is configured to detect].

As per Claim 4: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1 and Manfredi further discloses wherein the sensor data comprises a functionality, health, or state of a control, an electrical component, or a structural component of the aircraft [at least see Manfredi ¶ 72 disclosing discovering the loss of aircraft control by sensors].

As per Claim 5: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1 and Manfredi further discloses wherein the sensor data comprises one or more of the following: global positioning system information, a proximity to an obstacle, an obstacle classification, a communication with another aircraft, or environmental information [at least see Manfredi FIG. 2; ¶ 72 disclosing the environmental sensors vertical velocity 118, altitude sensor 120, airspeed sensor 122, attitude sensor 124, and fire detection sensor 126.].

As per Claim 7: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, and Manfredi further discloses wherein the recovery action is performed as part of a series of recovery actions or performed with another recovery action simultaneously [at 
In addition Christof teaches this limitation [at least see Christof FIG. 7; 2:38-63 describing a first second and third phase where the paraglider is pulled upward and used for a descent and glide landing].

As per Claim 8: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, and Manfredi further discloses wherein the recovery action comprises changing a speed, an altitude, an attitude, or a flight condition of the aircraft [at least see Manfredi ¶¶ 79-80 that discloses deploying a drogue chute to upright the aircraft and maintain stability].

As per Claim 9: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, and Manfredi further discloses wherein the recovery action or a series of recovery actions including the recovery action comprises deploying one or more parachutes, deploying one or more parachutes in stages, delaying a parachute deployment, triggering a component of a commercial recovery system, or deploying a custom parachute system [at least see Manfredi FIGS. 4, 5; ¶¶ 79-80 disclosing deploying the fuselage parachute reefed or full based on the altitude of the aircraft].

As per Claim 10: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, and Manfredi further discloses wherein the recovery action or a series of recovery actions including the recovery action comprises coordinating parachute deployments and aircraft maneuvers [at least see Manfredi FIG. 5; ¶ 77 disclosing a recovery event where the right wing is removed and as the aircraft becomes upright (wings horizontal) (aircraft maneuver) the left wing is removed before the parachute is deployed].
Note: Claim 10 is also rejected, in the alternative, under Manfredi in combination with McIntyre, Christof, and Homan.

As per Claim 17: Claim 1 is representative of claim 17.  For the reasons given above with regards to claim 1, claim 17 is also rejected as being obvious over Manfredi in combination with McIntyre and Christof.

As per Claim 18: Claim 1 is representative of claim 18.  For the reasons given above with regards to claim 1, claim 18 is also rejected as being over Manfredi in combination with McIntyre and Christof.

As per Claim 19: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, and Manfredi further discloses wherein the first recovery equipment is optimized for the first flight condition [at least see Manfredi ¶ 80 disclosing when aircrafts flying at altitudes above about 14,000 feet mean sea level and about 2,000 feet above ground level, the smart recovery system determines a recovery strategy in which the fuselage parachute is deployed as a drogue (reefed) at step 150h to upright the aircraft and maintain stability], but does not specifically disclose and the second recovery equipment is optimized for the second flight condition.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart recovery system for aviation and unmanned aerial vehicles disclosed by Manfredi and to add a paraglider parachute to open when the flight speed is below a paraglider threshold speed as taught by Christof to enable an aircraft operating a flight speeds in excess of 200m/s and higher to land safely [Christof 1:46-50] and to use a paraglider that is a small as possible in order to save weight and space on the aircraft while also providing an emergency landing system.

As per Claim 20: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, and the combination of Manfredi and Christof further discloses wherein activating the second recovery equipment includes activating the second recovery equipment instead of the first recovery equipment [at least see Manfredi ¶ 79 disclosing separation of the right wing and left wing followed by fuselage parachute deployment when the aircraft is flying below about 2,000 feet above ground level and Christof 2:1-19 (col. 2, ll. 1-19) that teaches the flight speed drops below a second threshold speed and the paraglider unfolds as soon as the aircraft swivels to a paragliding position (based on the drag from an attitude positioning parachute) and the speed drops below a predetermined maximum paraglider speed].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart recovery system for aviation and unmanned aerial vehicles disclosed by Manfredi and to add a paraglide chute as taught by Christof and also deploy the paraglide chute when the aircraft speed is below a threshold speed for the paraglide as taught by Christof without first deploying fuselage chute (Manfredi) or drag chute or attitude positioning chute (Christof) because use of the chute would serve no purpose .

Claims10 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Manfredi in view of McIntyre and Christof as applied to claim 1 above and further in view of Homan et al. US 2017/0233088 A1 (“Homan”).

As per Claim 10: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, and Manfredi further discloses a recovery event where the right wing is removed and as the aircraft becomes upright (wings horizontal) (aircraft maneuver) the left wing is removed before the parachute is deployed [Manfredi FIG. 5; ¶ 77] and Homan also discloses wherein the recovery action or a series of recovery actions including the recovery action comprises coordinating parachute deployments and aircraft maneuvers [at least see Homan FIG. 40; ¶¶ 9, 52, 75 disclosing when the parachute system is activated, the autopilot component idles or shuts off the propulsion unit; levels the wings; and pitches the nose to decelerate the aircraft and position it in a desired orientation to facilitate deployment of the parachute assembly].
 As a result, Manfredi discloses a smart recovery system for aviation and unmanned aerial vehicle and Homan teaches idling or shutting down the propulsion unit; leveling the wings; and pitching the nose to decelerate the aircraft and position it in a desired orientation to facilitate deployment of the parachute assembly].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to shut down the propulsion unit, level the wings, pitch the nose of the aircraft or otherwise decelerate the aircraft as taught by Homan prior to deploying the parachute as disclosed by Manfredi in order to limit 

As per Claim 16: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, and Manfredi further discloses selecting either an automatic or manual mode, but does not specifically disclose wherein the system comprises an enabled mode and a disabled mode.
However, Homan teaches this limitation [at least see Homan FIG. 40; ¶ 66 which discloses engagement of the activation system requires a user (preferably in the cabin) to (1) access and grip the deployment handle and (2) pull the handle down and also discloses that channel 1 is always active and channel 2 activated at handle pull].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot with a manual handle to activate the parachute recovery system disclosed in Manfredi as taught by Homan in order to provide the pilot the opportunity to make last chance efforts to recover the aircraft.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Manfredi in view of McIntyre and Christof as applied to claim 1 above and further in view of Pick US 2016/0318615 A1 (“Pick”).

As per Claim 21: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, but does not specifically disclose wherein the expected state includes take-off.
However Pick teaches this limitation [at least see Pick ¶ 61 which teaches The algorithm of flight sensor 20 in some embodiments, to help prevent such unwanted deployment, can include certain bypasses designed to prevent deployment even when emergency conditions 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart recovery system for aviation and unmanned aerial vehicles disclosed by Manfredi and add detecting whether the aircraft has taken off as taught by Pick in order to prevent unwanted deployment of the recovery system [Pick ¶ 61].

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Manfredi in view of McIntyre and Christof as applied to claim 1 above and further in view of Lindskog et al. US 9613539 B1 (“Lindskog”).

As per Claim 22: Manfredi in combination with McIntyre and Christof discloses [t]he system of claim 1, but does not specifically disclose wherein the processor is further configured to determine to perform the recovery action based at least in part on a determined risk associated with an obstacle in the surroundings of the aircraft.
However, Lindskog teaches this limitation [at least see Lindskog FIG. 12 (deploy protection element); Abstract (detecting the risk of damage and prior to impact, the damage avoidance system activates a damage avoidance system having one or more protection elements that work in concert to reduce or prevent damage to the object upon impact by the UAV); 2:36-57 (the damage avoidance system may detect that the UAV has lost power, is not 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart recovery system for aviation and unmanned aerial vehicles disclosed by Manfredi and deploying the recovery system when there is a risk of collision with an object as taught by Lindskog in order to slow the rate of decent of the aircraft when in an uncontrolled state and reduce the forces at impact with the object [Lindskog 3:7-8].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P MAHNE/Primary Examiner, Art Unit 3668